Citation Nr: 0823415	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic back disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1976 to February 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Des Moines, Iowa, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a chronic back disorder and denied the 
claim on the merits.  

The Board is required to consider the question of whether new 
and material evidence has been received to reopen the 
veteran's claim without regard to the RO's determination in 
order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In January 2002, the RO denied service connection for a 
chronic back disorder.  The veteran was informed in writing 
of the adverse decision and her appellate rights in January 
2002.  The veteran did not submit a notice of disagreement 
with the decision.  

2.  The documentation received since the January 2002 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic back 
disorder.  

3.  Service connection is currently in effect for right knee 
chondromalacia, degenerative joint disease, and internal 
derangement; left total knee replacement residuals; right 
ankle synovitis; left ankle synovitis; and a mood disorder.  

4.  The provisions of 38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, are more favorable to the veteran's claim 
than the amended version of 38 C.F.R. § 3.310.  

5.  A chronic back disorder was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
thoracic and lumbosacral spine degenerative joint disease and 
sacroiliitis have not been shown to have originated during 
active service.  

6.  The veteran's chronic thoracic and lumbosacral spine 
degenerative joint disease and sacroiliitis have not been 
shown to be etiologically related to her service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The January 2002 RO decision denying service connection 
for a chronic back disorder is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic back disorder 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2007 as amended).  

2.  A chronic back disorder was not incurred in or aggravated 
by active service and degenerative joint disease may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 3.307, 3.309 (2007 as amended).  

3.  A chronic back disorder was not proximately due to or the 
result of the veteran's service-connected disabilities.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's 
application to reopen her claim for service connection/ claim 
for service connection for a chronic back disorder, the Board 
observes that the RO issued VCAA notices to the veteran in 
October 2003, May 2004, October 2004, March 2006, May 2007, 
and December 2007 which informed her of the evidence 
generally needed to support an application to reopen a claim 
of service connection, a claim of entitlement to service 
connection, and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
she needed to undertake; and how the VA would assist her in 
developing her claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  Repeated attempts 
were made to obtain the veteran's Social Security 
Administration (SSA).  The SSA ultimately informed the VA 
that there was no relevant disability documentation.  There 
remains no issue as to the substantial completeness of the 
veteran's application to reopen/claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended).  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
chronic back disability, any error by the VA in complying 
with the VCAA requirements is harmless.  In reference to the 
veteran's reopened claim for service connection, the Board 
finds that any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  Prior RO Decision

In January 2002, the RO denied service connection for a 
chronic back disorder as the record contained no objective 
evidence of the claimed disorder.  The veteran was informed 
in writing of the adverse decision and her appellate rights 
in January 2002.  The veteran did not submit a NOD with the 
decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to a chronic back disorder.  The 
report of a May 1985 VA examination for compensation purposes 
states that the veteran reported having injured her upper 
back in a May 1980 inservice fall.  She was diagnosed with 
"status post injury both knees and upper back."  In a 
February 2001 written statement, the veteran advanced that 
she had manifested "back problems" secondary to her left 
knee disability.  In her June 2001 claim for service 
connection, the veteran advanced that she had manifested 
chronic neck and back disabilities after her inservice fall.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 2002 RO decision 
denying service connection for a chronic back disorder 
consists of VA examination and clinical documentation; 
private clinical documentation; and written statements from 
the veteran.  The report of a November 2002 VA examination 
for compensation purposes states that the veteran was 
diagnosed with lumbar spine degenerative joint disease.  In 
her August 2003 NOD, the veteran related that her treating 
private physical therapists had informed her that her chronic 
back complaints were etiologically related to her abnormal 
gait arising from her service-connected knee disabilities.  

The Board finds that the report of the November 2002 VA 
examination for compensation purposes and the veteran's NOD 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for a chronic back disorder is reopened.  


III.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served continuously for ninety days or more during 
peacetime service after December 31, 1946, and arthritis 
(degenerative joint disease) becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and as the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
veteran's claim under the prior version of 38 C.F.R. § 3.310 
as it is more favorable to the veteran.  

Service connection is currently in effect for right knee 
chondromalacia, degenerative joint disease, and internal 
derangement; left total knee replacement residuals; right 
ankle synovitis; left ankle synovitis; and a mood disorder.  

The veteran's service medical records make no reference to a 
chronic back disorder.  A July 1976 treatment entry does 
reflect that the veteran slipped on a wet floor.  No 
diagnosis was advanced.  

At the March 1985 VA examination for compensation purposes, 
the veteran reported having injured her upper back in a May 
1980 inservice fall.  She was diagnosed with "status post 
injury both knees and upper back."  

A February 1999 treatment entry from Deb Sixtra, M.D., notes 
that the veteran complained of low back pain after a twisting 
injury.  She presented a history of "a back injury a couple 
of years ago."  An assessment of low back pain was advanced.  

In a February 2001 written statement, the veteran indicated 
that her left knee disorder contributed to her "back 
problems."  In her June 2001 claim for service connection, 
the veteran reported that she slipped and fell down a flight 
of stairs during active service.  Following the accident, she 
experienced episodes "where my neck and back would 'freeze 
up' on me and I could not move for periods at a time."  

At the November 2002 VA examination for compensation 
purposes, the veteran complained of a low back disorder 
secondary to her altered gait.  The examiner also noted a 
history of falling down stairs in service.  Contemporaneous 
X-ray studies of the lumbosacral spine revealed "some 
degenerative changes" of the lumbosacral facet joints.  The 
veteran was diagnosed with lumbar spine degenerative joint 
disease.  The examiner concluded that the veteran's lumbar 
spine degenerative joint disease was "less likely than not 
related to the original injury while in service; less likely 
than not related to the [degenerative joint disease] of her 
knees."  

A June 2002 treatment record from Stephen J. DeVore, D.O., 
conveys that the veteran complained of mid and low back pain.  
An assessment of low back strain and sprain with spasm and 
pain was advanced. The doctor noted that the veteran's weight 
was a contributory factor to her low back pain.  A March 2003 
treatment entry from Dr. DeVore notes that the veteran was 
diagnosed with sacroiliitis.  

Written statements from Steven B. Mather, A.T.C., P.T., dated 
in March 2003 convey that the veteran complained of low back 
pain and limitation of motion.  The veteran presented "a 
long history of back pain, which she feels is secondary to 
arthritis in her knees."  Mr. Mather observed that the 
veteran exhibited "[sacroiliac] dysfunction with right 
anterior rotated innominate."  He commented that it was "a 
challenge to accommodate knee concerns along with back to 
prevent reoccurrence."  

In her August 2003 NOD, the veteran advanced that her 
physical therapists had informed her that her chronic back 
disorder was "due to my walk being off from my knees."  She 
stated that her back complaints were lessened by the use of a 
cane and treatment of her knee disabilities.  

An April 2006 chest X-ray study from John M. Tentinger, M.D., 
revealed findings consistent with thoracic spine degenerative 
changes.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic back disorder was not objectively shown during active 
service or for many years thereafter.  Post-service clinical 
documentation indicates that the veteran has been diagnosed 
with "status post injury both knees and upper back;" lumbar 
spine degenerative joint disease; thoracic spine degenerative 
changes; sacroiliitis; low back strain and sprain; and low 
back pain.  

The veteran advances that she sustained a chronic back 
disorder as the result of an inservice fall or, in the 
alternative, as the result of her service-connected knee 
disabilities.  The Board acknowledges that the veteran's 
service medical records reflect that she reported having 
fallen on a wet floor.  However, no contemporaneous back 
trauma or complaints were identified.  

A lay witness is generally not capable of offering evidence 
involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  While the veteran is certainly 
competent to report symptoms such as pain that she 
experienced in her back in service, and thereafter, she is 
ultimately not competent to attribute that pain to a specific 
underlying disability of the spine.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

No competent medical professional has identified an 
etiological relationship between the veteran's current back 
disability and either active service and/or her 
service-connected disabilities.  In fact, the report of the 
November 2002 VA examination for compensation purposes states 
that the examiner explicitly negated the existence of such a 
relationship.  The private clinical documentation of record 
notes the veteran's own postulation that her back 
disabilities were related to her antalgic gait associated 
with her service-connected knee disabilities.  However, the 
treating physicians and physical therapist did not express 
their own agreement or otherwise support the veteran's 
conjecture with medical opinions as to the etiology of her 
chronic back disabilities.  

A chronic back disorder has not been objectively shown to 
have either originated during or proximate to active service 
and/or secondary to the veteran's service-connected 
disabilities.  The Board finds that the opinion of the VA 
examiner to be the most probative evidence of record as to 
the relationship between the veteran's current disabilities 
and service, including her service-connected disabilities, 
and the Board believes that this opinion ultimately outweigh 
the veteran's lay contentions.  Therefore, the Board 
concludes that service connection is not warranted for the 
claimed disorder.  


ORDER

The veteran's application to reopen her claim of entitlement 
to service connection for a chronic back disorder is granted.  

Service connection for a chronic back disorder is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


